Citation Nr: 1526819	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issue of entitlement to service connection for a bilateral foot disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1971 rating decision, the RO denied the claim for service connection for a bilateral foot disability based on the determination that this disability was not shown in or aggravated during service.  

2.  The Veteran did not submit a timely notice of disagreement for the April 1971 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a bilateral foot disability.

3.  The additional evidence received since the April 1971 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability.



	
CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied entitlement to service connection for a bilateral foot disability, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  The additional evidence received since the April 1971 rating decision is new and material to the claim for service connection for a bilateral foot disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a bilateral foot disability, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In an April 1971 rating decision, the RO denied the claim for service connection for a bilateral foot disability based on the determination that this disability was not shown in or aggravated during service.  After the Veteran was notified of the adverse decision in April 1971, the Veteran submitted a notice of disagreement with the decision in August 1980.  Thus, the Veteran did not submit a timely notice of disagreement with the April 1971 decision.  See 38 C.F.R. § 20.302.  Moreover, no new and material evidence was submitted within a year of the April 1971 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

In June 1980, the Veteran submitted an application to reopen the previously denied claim for service connection for a bilateral foot disability, and the Veteran was informed that to reopen the claim he should provide new and material evidence to show that his condition did not exist prior to service or that it was worsened by service.  See July 1980 and September 1980 VA letters to the Veteran.  The Veteran did not submit new and material evidence within one year after the September 1980 letter, and the claim to reopen was therefore abandoned.  See 38 C.F.R. § 3.158 (2014).  

At the time of the April 1971 rating decision, the evidence of record included the Veteran's service treatment records, a VA examination that shows a diagnosis of bilateral pes planus, and the Veteran's report that he had injuries of "very bad and painful fallen arches" during basic training in service.  

The additional evidence presented since the April 1971 rating decision includes the Veteran's reports that his feet got worse during service, he has had pain and problems with his feet since onset in service, and he is now unable to walk for exercise due to his feet.  See September 2013 Form 9; February 2012 notice of disagreement; January 2011 VA Podiatry Consult.  The credibility of these reports is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence showing that the Veteran's feet may have permanently worsened due to service is pertinent evidence that was absent at the time of the April 1971 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a bilateral foot disability is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  


ORDER

Because new and material evidence has been received, the claim of service connection for a bilateral foot disability is reopened.


REMAND

The Veteran contends that he has a bilateral foot disability that was incurred in or aggravated in service, and that his feet symptoms began in service and have continued since service.  See June 1980 Form 21-526 (Veteran reported hurting his feet badly in basic training); September 2013 Form 9; February 2012 notice of disagreement; January 2011 VA Podiatry Consult.  The Veteran complains of recurrent bilateral foot symptoms during the current appeal period, and the medical evidence shows a history of bilateral foot disabilities such as arthritis and pes planus prior to the appeal period.  

The Veteran was noted as having bilateral pes planus, third degree, asymptomatic, on entry into service.  See June 1965 induction examination.  After entry into service, the service treatment records show complaints and treatment for the bilateral feet in June 1965 and July 1965.  The Board also notes that the Veteran reported that he has or had foot trouble in his April 1967 Report of Medical History on separation from service.  For these reasons, the Veteran should be afforded a VA examination to determine the nature and etiology of a bilateral foot disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records regarding the feet, specifically to include the following:

a. Any updated treatment records from Dr. T. B. dated September 2007 to present.  
 
b. Any updated treatment records from Citrus Podiatry Center from November 2009 to present. 

c.  Any other relevant private treatment provider.  See May 2011 Veteran statement (reporting that after service, and while working in construction, every doctor he saw said there was not much that could be done about his feet).    

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain all outstanding relevant VA treatment records, specifically to include records from January 2011 to present and from the Chicago VAMC in 1971.  See September 2013 Form 9.  

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of the bilateral foot disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) After performing all necessary testing, the examiner is asked to opine as to the nature and diagnosis(es) of the Veteran's bilateral foot disability.  

In so doing, indicate whether there is left and/or right foot degenerative joint disease, pes planus, or any other current foot disability.   

(b) Regarding any diagnosed foot disability, unilateral or bilateral, other than pes planus, opine as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.

If there is arthritis, opine as to whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.

(c) Regarding any diagnosed pes planus:  Opine as to whether the increase in severity of pes planus in service was clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disability.  

      The examiner's attention is invited to the following: 

(i) the Veteran's reports of problems and pain with his bilateral feet since onset of symptoms in service and continuing problems since service. 

(ii) the induction exam of June 14, 1965, in which bilateral pes planus was noted as asymptomatic.

(iii) the service treatment records in June and July 1965 showing complaints and treatment for the bilateral feet, and the Veteran's April 1967 Report of Medical History indicating foot trouble on separation from service.  

(iv) the Veteran's contention that his feet were permanently worsened during service, the Veteran's reports that he hurt his feet during basic training, and his reports that special boots were made for him in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


